altera corporation and subsidiaries petitioner v commissioner of internal revenue respondent docket nos filed date in 125_tc_37 aff ’d 598_f3d_1191 9th cir we held that under the cost-sharing regulations controlled entities entering into qualified cost-sharing agreements qcsas need not share stock-based compensation sbc costs because parties oper- ating at arm’s length would not do so in treasury issued sec_1_482-7 income_tax regs final rule the final rule requires controlled parties entering into qcsas to share sbc costs p is an affiliated_group_of_corporations that filed consolidated_returns for the years in issue a-us the parent company is a delaware corporation and a-i a sub- sidiary of a-us is a cayman islands corporation a-us and a-i entered into a qcsa during its taxable years a-us granted sbc to its employees a-us did not share the sbc costs with a-i r determined deficiencies based on sec_482 allocations r made pursuant to the final rule p and r have filed cross-motions for partial summary_judgment p contends that the final rule is arbitrary and capricious under u s c sec_706 and 463_us_29 r contends that the final rule is valid under 467_us_837 or alternatively under state farm held the final rule is a legislative rule-ie it is not an interpretive rule under u s c sec_553 b -because it has the force of law see am mining cong v mine safety health admin 995_f2d_1106 d c cir the final rule has the force of law because in sec_7805 congress has delegated legisla- tive power to treasury id and treasury intended to exer- cise that power when it issued the final rule id held fur- ther whether state farm or chevron supplies the standard of review is immaterial because chevron step incorporates the reasoned decisionmaking standard of state farm see judulang v holder u s ll ll 132_sct_476 n and we are being asked to decide whether treasury reasonably concluded that the final rule is con- sistent with the arm’s-length standard held further treasury failed to support its belief that unrelated parties would share sbc costs with any evidence in the administra- tive record see state farm u s pincite failed to articulate why all qcsas should be treated identically see id and failed to respond to significant comments see 567_f2d_9 d c cir addition- ally treasury’s explanation for its decision runs united_states tax_court reports counter to the evidence before it state farm u s pincite held further the harmless error rule_of u s c sec_706 is inapplicable because it is not clear that treasury would have adopted the final rule if it had been determined to be incon- sistent with the arm’s-length standard held further the final rule fails to satisfy state farm’s reasoned decisionmaking standard and is therefore invalid see u s c sec_706 state farm u s pincite andrew p crousore donald m falk joseph b judkins thomas lee kittle-kamp william g mcgarrity kristyn a medina brian d netter phillip j taylor and allen duane webber for petitioner farhad asghar kevin g croke anne o’brien hintermeister allan lang aaron t vaughan and mary e wynne for respondent opinion marvel judge these consolidated cases are before the court on the parties’ cross-motions for partial summary judg- ment under rule the issue presented by the parties’ cross-motions is whether sec_1_482-7 income_tax regs final rule -which the department of the treasury treasury issued in and which requires participants in qualified cost-sharing_arrangements qcsas to share stock- based compensation costs to achieve an arm’s-length result- is arbitrary and capricious and therefore invalid background petitioner is an affiliated_group_of_corporations that filed consolidated federal_income_tax returns for the years at issue during all relevant years altera corp altera u s the parent company was a delaware corporation and altera international a subsidiary of altera u s was a cayman islands corporation when petitioner filed its petitions with this court the principal_place_of_business of altera u s was in california unless otherwise indicated all section references are to the internal_revenue_code code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure all apa section ref- erences are to the administrative_procedure_act apa u s c secs altera corp subs v commissioner i petitioner’s r d cost-sharing agreement petitioner develops manufactures markets and sells programmable logic devices plds and related hardware software and pre-defined design building blocks for use in programming the plds programming tools altera u s and altera international entered into concurrent agreements that became effective date a master technology license agreement technology license agreement and a technology research_and_development cost-sharing agreement r d cost-sharing agreement property intangible pre-cost-sharing under the technology license agreement altera u s licensed to altera international the right to use and exploit everywhere except the united_states and canada all of altera u s ’ intangible_property relating to plds and programming tools that existed before the r d cost-sharing agreement in exchange for the rights granted under the technology license agreement altera international paid royalties to altera u s in each year from through as of date altera international owned a fully paid-up license to use the pre-cost-sharing intangible_property in its territory under the r d cost-sharing agreement altera u s and altera international agreed to pool their respective resources to conduct research_and_development using the pre-cost- sharing intangible_property under the r d cost-sharing agreement altera u s and altera international agreed to share the risks and costs of research_and_development activi- ties they performed on or after date the r d cost- sharing_agreement was in effect from date through during each of petitioner’s taxable years ending date date date and date taxable years altera u s granted stock_options and other stock-based compensation to certain of its employees certain of the employees of altera u s who performed research_and_development activities sub- ject to the r d cost-sharing agreement received stock_options or other stock-based compensation the employees’ cash compensation was included in the cost pool under the r d cost-sharing agreement their stock-based compensa- tion was not included united_states tax_court reports pursuant to the r d cost-sharing agreement altera inter- national made the following cost-sharing_payments to altera u s for its taxable years year cost-sharing payment dollar_figure big_number big_number big_number ii petitioner’s tax reporting and respondent’s sec_482 allocations for its petitioner timely filed its forms u s_corporation income_tax return taxable years respondent timely mailed notices of deficiency to petitioner with respect to its taxable years the notices of defi- ciency allocated pursuant to sec_482 income from altera international to altera u s by increasing altera inter- national’s cost-sharing_payments for by the fol- lowing amounts year cost-sharing payment adjustment dollar_figure big_number big_number big_number bringing petitioner into compliance with the final rule was the sole purpose of the cost-sharing adjustments in the notice_of_deficiency iii sec_482 a arm’s-length standard sec_482 authorizes the commissioner to allocate income and expenses among related entities to prevent tax_evasion and to ensure that taxpayers clearly reflect income relating to transactions between related entities the first sentence of sec_482 provides in relevant part as follows in any case of two or more organizations trades_or_businesses owned or controlled directly or indirectly by the same interests the sec- altera corp subs v commissioner retary may distribute apportion or allocate gross_income deductions credits or allowances between or among such organizations trades_or_businesses if he determines that such distribution apportionment or allocation is necessary in order to prevent evasion of taxes or clearly to reflect the income of any of such organizations trades_or_businesses sec_1_482-1 income_tax regs explains the pur- pose of sec_482 as follows the purpose of sec_482 is to ensure that taxpayers clearly reflect income attributable to controlled transactions and to prevent the avoid- ance of taxes with respect to such transactions sec_482 places a con- trolled taxpayer on a tax parity with an uncontrolled taxpayer by determining the true_taxable_income of the controlled_taxpayer sec_1_482-1 income_tax regs provides that i n determining the true_taxable_income of a controlled_taxpayer the standard to be applied in every case is that of a taxpayer dealing at arm’s length with an uncontrolled taxpayer a controlled_transaction meets the arm’s length standard if the results of the transaction are con- sistent with the results that would have been realized if uncontrolled taxpayers had engaged in the same transaction under the same cir- cumstances arm’s length result however because identical trans- actions can rarely be located whether a transaction produces an arm’s length result generally will be determined by reference to the results of comparable transactions under comparable circumstances the arm’s-length standard into numerous income_tax treaties between the united_states and foreign countries see eg convention for the avoidance of double_taxation and the prevention of fiscal evasion with respect to taxes on income and on capital_gains u s -u k u s -u k income_tax convention art date tax_treaties cch para big_number at big_number u s model_income_tax_convention of date u s model_income_tax_convention art tax_treaties cch para at big_number treasury_department technical explanation of the u s -u k income_tax convention art tax_treaties cch para big_number at big_number this article incorporates in the convention the arm’s-length prin- incorporated is also the term secretary means the secretary_of_the_treasury or his dele- gate sec_7701 the term controlled_taxpayer means any one of two or more tax- payers owned or controlled directly or indirectly by the same interests and includes the taxpayer that owns or controls the other taxpayers sec_1_482-1 income_tax regs united_states tax_court reports ciple reflected in the u s domestic transfer_pricing provi- sions particularly code sec_482 treasury_department technical explanation of the u s model_income_tax_convention art tax_treaties cch para at big_number same b commensurate-with-income standard in congress amended sec_482 by adding in rel- evant part the following sentence in the case of any transfer or license of intangible_property the income with respect to such transfer or license shall be commensu- rate with the income attributable to the intangible tax_reform_act_of_1986 pub_l_no sec_1231 stat pincite the house report that accompanied the house version of the amendment to sec_482 states in relevant part as follows many observers have questioned the effectiveness of the arm’s length approach of the regulations under sec_482 a recurrent problem is the absence of comparable arm’s length transactions between unrelated parties and the inconsistent results of attempting to impose an arm’s length concept in the absence of comparables the problems are particularly acute in the case of transfers of high- profit potential intangibles taxpayers may transfer such intangibles to foreign related corporations or to possession corporations at an early stage for a relatively low royalty and take the position that it was not possible at the time of the transfers to predict the subsequent success of the product even in the case of a proven high-profit intangible tax- payers frequently take the position that intercompany royalty rates may appropriately be set on the basis of industry norms for transfers of much less profitable items certain judicial interpretations of sec_482 suggest that pricing arrangements between unrelated parties for items of the same apparent general category as those involved in the related_party transfer may in some circumstances be considered a safe_harbor for related_party pricing arrangements even though there are significant differences in the volume and risks involved or in other factors in many cases firms that develop high profit-potential intangibles tend to retain their rights or transfer them to related parties in which they retain an equity_interest in order to maximize their profits industry norms for transfers to unrelated parties of less profitable intan- gibles frequently are not realistic comparables in these cases altera corp subs v commissioner there are extreme difficulties in determining whether the arm’s length transfers between unrelated parties are comparable the committee thus concludes that it is appropriate to require that the payment made on a transfer of intangibles to a related foreign_corporation or possessions cor- poration be commensurate with the income attributable to the intan- gible the basic requirement of the bill is that payments with respect to intangibles that a u_s_person transfers to a related foreign_corporation or possessions_corporation must be commensurate with the income attributable to the intangible in making this change the committee intends to make it clear that industry norms or other unrelated party transactions do not provide a safe-harbor minimum payment for related_party intangibles transfers where taxpayers transfer intangibles with a high profit potential the compensation_for the intangibles should be greater than industry aver- ages or norms in requiring that payments be commensurate with the income stream the bill does not intend to mandate the use of the contract manufac- turer or cost-plus methods of allocating income or any other particular method as under present law all the facts and circumstances are to be considered in determining what pricing methods are appropriate in cases involving intangible_property including the extent to which the trans- feree bears real risks with respect to its ability to make a profit from the intangible or instead sells products produced with the intangible largely to related parties which may involve little sales risk or activity and has a market essentially dependent on or assured by such related parties’ marketing efforts however the profit or income stream gen- erated by or associated with intangible_property is to be given primary weight h_r rept no pincite 1986_3_cb_1 the conference_report that accompanied the amend- ment to sec_482 states in relevant part as follows in view of the fact that the objective of these provisions-that the divi- sion of income between related parties reasonably reflect the relative economic activity undertaken by each-applies equally to inbound trans- fers the conferees concluded that it would be appropriate for these prin- ciples to apply to transfers between related parties generally if income must otherwise be taken into account the conferees are also aware that many important and difficult issues under sec_482 are left unresolved by this legislation the conferee sec_145 united_states tax_court reports believe that a comprehensive study of intercompany_pricing_rules by the internal_revenue_service should be conducted and that careful consider- ation should be given to whether the existing regulations could be modi- fied in any respect in revising sec_482 the conferees do not intend to preclude the use of certain bona_fide research_and_development cost-sharing arrange- ments as an appropriate method of allocating income attributable to intangibles among related parties if and to the extent such agreements are consistent with the purposes of this provision that the income allo- cated among the parties reasonably reflect the actual economic activity undertaken by each under such a bona_fide cost-sharing arrangement the cost-sharer would be expected to bear its portion of all research_and_development costs on unsuccessful as well as successful products within an appropriate product_area and the costs of research_and_development at all relevant development stages would be included in order for cost- sharing arrangements to produce results consistent with the changes made by the act to royalty arrangements it is envisioned that the allocation of r d cost-sharing_arrangements generally should be propor- tionate to profit as determined before deduction for research_and_development in addition to the extent if any that one party is actually contributing funds toward research_and_development at a significantly earlier point in time than the other or is otherwise effectively putting its funds at risk to a greater extent than the other it would be expected that an appropriate return would be required to such party to reflect its investment h_r conf rept no vol ii at ii-637 through ii-638 1986_3_cb_1 c treasury’s position that the commensurate-with- income standard was intended to work consistently with the arm’s-length standard as the conference_report suggested treasury and the internal_revenue_service irs conducted a comprehensive study of the regulations under sec_482 the results of which they published in notice_88_123 1988_2_cb_458 white paper the white paper concluded that the arm’s-length standard is the international norm for making transfer_pricing adjustments id c b pincite the arm’s length standard is embodied in all u s tax_treaties it is in each major model treaty including the u s model conven- tion it is incorporated into most tax_treaties to which the united_states is not a party it has been explicitly adopted by international organizations that have addressed them- selves to transfer_pricing issues and virtually every major industrial nation takes the arm’s length standard as its altera corp subs v commissioner for the intended to work consistently with frame of reference in transfer_pricing cases fn ref omitted the white paper further concluded that congress commensurate-with-income standard the arm’s-length standard see id to allay fears that congress intended the commensurate_with_income_standard to be implemented in a manner inconsistent with international transfer_pricing norms and u s treaty obligations treasury officials publicly stated that congress intended no departure from the arm’s length standard and that the treasury_department would so interpret the new law the white paper explained that the commensurate- with-income standard is consistent with the arm’s-length standard because l ooking at the income related to the intangible and splitting it according to relative economic contributions is consistent with what unrelated parties do the general goal of the commensurate_with_income_standard is therefore to ensure that each party earns the income or return from the intangible that an unrelated party would earn in an arm’s length transfer of the intangible id c b pincite accordingly in technical explanations to numerous income_tax treaties that the united_states has entered into since then treasury has repeatedly affirmed that congress intended for the commensurate-with-income standard to work consistently with the arm’s-length standard see eg treasury_department technical explanation of the u s -u k income_tax convention art tax_treaties cch para big_number at big_number it is understood that the ‘commen- surate with income’ standard for determining appropriate transfer prices for intangibles added to code sec_482 by the tax_reform_act_of_1986 was designed to operate consist- ently with the arm’s-length standard treasury depart- ment technical explanation of the u s model_income_tax_convention art tax_treaties cch para at big_number big_number same iv cost-sharing regulations we have previously considered whether controlled tax- payers must include stock-based compensation in the pool of costs to be shared most recently in 125_tc_37 aff ’d 598_f3d_1191 9th cir we addressed the treatment of stock-based compensa- united_states tax_court reports tion with respect to taxable years subject_to cost-sharing regulations that treasury finalized in cost- sharing regulations because our findings and conclusions and the conclusions of the u s court_of_appeals for the ninth circuit in xilinx are relevant in these cases we briefly review the cost-sharing regulations our opinion in xilinx and the opinions of the u s court_of_appeals for the ninth circuit in that case a regulatory provisions the cost-sharing regulations prohibited the district_director from making allocations under sec_482 except to the extent necessary to make each controlled participant’s share of the costs of intangible development under the qualified cost-sharing arrangement equal to its share of reasonably_anticipated_benefits attributable to such develop- ment t d 1996_1_cb_85 the cost-sharing regulations further provided that a controlled participant’s costs of developing intangibles include all of the costs incurred by that participant related to the intangible development area id c b pincite b our opinion in xilinx in 125_tc_37 the taxpayer challenged deficiencies determined under the cost- sharing regulations on the basis of the commissioner’s deter- mination that the taxpayer should have included the value of stock-based compensation in the intangible development cost pool assuming arguendo that the value of stock-based compensation is a cost under the cost-sharing regula- tions we held that the commissioner’s allocations failed to satisfy the arm’s-length standard of sec_1_482-1 income_tax regs see id pincite in reaching this holding we concluded that consistent with the cost-sharing regulations in determining the true_taxable_income of a controlled_taxpayer the arm’s-length standard applies in all cases see id pincite the arm’s- length standard requires an analysis of what unrelated enti- ties would do see id pincite the commensurate-with- income standard was never intended to supplant the arm’s- length standard see id pincite and unrelated parties altera corp subs v commissioner would not share the exercise spread or grant_date value of stock-based compensation see id pincite in concluding that unrelated parties would not share either the exercise spread or grant_date value of stock-based com- pensation we observed that the commissioner’s expert agreed that unrelated parties would not explicitly share the exercise spread or grant_date value of stock-based compensa- tion because unrelated parties would find it hard to agree how to measure such value and because doing so would leave them open to potential disputes see id pincite we found that the taxpayers proved that companies do not take into account either the exercise spread or grant_date value of stock-based compensation_for product pricing purposes see id pincite we observed that the commissioner produced no credible_evidence showing that unrelated parties implicitly share the exercise spread or grant_date value of stock-based compensation see id we credited the testimony of the taxpayers’ numerous fact witnesses who testified that unre- lated parties do not share either the exercise spread or grant_date value of stock-based compensation in cost-sharing agree- ments see id we found that the taxpayers proved that if unrelated parties believed that the spread and grant_date value were costs they would be very explicit about their treatment id we credited the testimony of the tax- payers’ expert who testified that unrelated parties would not agree to share spread-based cost because doing so would create perverse incentives for each party to diminish the stock price of the other see id pincite and we observed that during the years in issue the grant value of stock-based compensation was generally not treated as an expense for tax and financial_accounting purposes see id pincite c the ninth circuit opinions in xilinx the u s court_of_appeals for the ninth circuit initially reversed our opinion in xilinx the majority opinion by judge fisher reasoned that b ecause the all costs require- ment of the cost-sharing regulations is irreconcilable the exercise spread value is the spread between the option strike_price and the price of the underlying stock when the option is exercised see 125_tc_37 aff ’d 598_f3d_1191 9th cir the grant_date value is the fair_market_value of the option on its grant_date see id pincite united_states tax_court reports with the arm’s length standard the more specific all costs requirement controls 567_f3d_482 9th cir rev’g and remanding 125_tc_37 withdrawn 592_f3d_1017 9th cir the dissenting opinion by judge noonan agreed that the regulations were irreconcilable see id pincite noonan j dissenting but con- cluded that the all costs requirement should be construed as not applying to stock-based compensation because the regulations should be interpreted in the light of the domi- nant purpose of the statute- parity between taxpayers in uncontrolled transactions and taxpayers in controlled trans- actions id pincite any inconsistencies in the regulations should be construed against the government see id and treasury’s technical explanation of the income_tax conven- tion between the united_states and ireland confirms that the commensurate-with-income standard is meant to work consistently with the arm’s-length standard see id pincite this article incorporates in the convention the arm’s - length principle reflected in the u s domestic transfer_pricing provision particularly code sec_482 it is understood that the ‘commensurate with income’ standard for determining appropriate transfer prices for intangibles added to code sec_482 by the tax_reform_act_of_1986 was designed to operate consistently with the arm’s- length standard quoting treasury_department technical explanation of the convention for the avoidance of double_taxation and the prevention of fiscal evasion with respect to taxes on income and capital_gains signed at dublin on date and the protocol signed at dublin on date u s -ir income_tax convention and protocol u s -ir tax_treaties cch para at big_number the court_of_appeals subsequently withdrew its opinion in xilinx and issued a new opinion affirming our opinion in xilinx the new opinion by judge noonan was in substance similar to his original dissenting opinion with the exception that the new opinion did not rest its reasoning on the notion that inconsistencies in the regulations should be resolved against the government see xilinx inc v commissioner f 3d pincite7 noonan j judge fisher’s concurring opinion first explained the par- ties’ dueling interpretations of the ‘arm’s length standard’ id pincite fisher j concurring according to judge altera corp subs v commissioner fisher xilinx contended that the arm’s-length standard required controlled parties to share only those costs uncontrolled parties share id by contrast the commis- sioner contended that analyzing comparable transactions is unhelpful in situations where related and unrelated parties always occupy materially different cir- cumstances as applied to sharing employee-stock-option eso costs the commissioner argues consistent with the tax court’s findings that the reason unrelated parties do not and would not share eso costs is that they are unwilling to expose themselves to an obligation that will vary with an unrelated company’s stock price related companies are less prone to this concern precisely because they are related-ie because xi is wholly owned by xilinx it is already exposed to variations in xilinx’s overall stock price at least in some respects id judge fisher concluded that xilinx’s understanding of the regulations is the more reasonable even if the commis- sioner’s current interpretation may be theoretically plau- sible id pincite he further explained that we need not defer to the commissioner’s interpretation of the arm’s-length standard because he has not clearly articulated his rationale until now id citing 504_us_505 n in a footnote judge fisher added it is an open question flaws have been addressed in the new whether regulations treasury issued after the tax years at issue in this case id n notwithstanding judge fisher’s con- cerns judge reinhardt dissenting would have continued to adhere to the panel’s original opinion see id pincite0 reinhardt j dissenting v cost-sharing regulations these a notice of proposed rulemaking in date treasury issued a notice of proposed rule- making and notice of a public hearing nprm with respect to proposed amendments to the cost-sharing regula- tions the nprm set a public hearing on the proposed amendments for date see fed reg date the preamble to the nprm states that the proposed amendments to the cost-sharing regulations sought to clarify united_states tax_court reports that stock-based compensation must be taken into account in deter- mining operating_expenses under sec_1_482-7 income_tax regs and to provide rules for measuring stock-based compensation costs and to include express provisions to coordinate the cost sharing rules of sec_1_482-7 income_tax regs with the arm’s length standard as set forth in sec_1_482-1 income_tax regs id pincite8 b comments submitted in response to the proposed regu- lations aea in response to the nprm the following persons and organizations submitted written comments to treasury american electronics association baker mckenzie llp on behalf of the software finance and tax executives council softec deloitte touche llp ernst young llp on behalf of the global competitiveness coalition global fenwick west llp fenwick financial executives international fei information_technology association of america information tech- nology industry council kpmg llp pricewater- housecoopers llp pwc irish office of the revenue commissioners joseph a grundfest w a franke pro- fessor of law and business stanford law school xilinx inc additionally the following four persons spoke at the date public hearing eric d ryan of pwc ron schrotenboer of fenwick john m peterson jr of baker mckenzie llp and on behalf of softec and caroline graves hurley of aea several of the commentators informed treasury that they knew of no transactions between unrelated parties including any cost-sharing arrangement service agreement or other contract that required one party to pay or reimburse the other party for amounts attributable to stock-based com- pensation aea provided to treasury the results of a survey of its members aea member companies reviewed their arm’s- length codevelopment and joint_venture agreements and found none in which the parties shared stock-based com- pensation for those agreements that did not explicitly address the treatment of stock-based compensation the tax analysts prepared a written transcript of the date hearing treasury did not request or pay for the transcript and did not identify it as an official transcript altera corp subs v commissioner companies reviewed their accounting_records and found none in which any costs associated with stock-based compensation were shared aea and pwc represented to treasury that they conducted multiple searches of the electronic data gathering analysis and retrieval edgar system and found no cost-sharing agreements between unrelated parties in which the parties agreed to share either the exercise spread or grant_date value of stock-based compensation several commentators identified arm’s-length agreements in which stock-based compensation was not shared or reimbursed for example aea identified and pwc pro- vided a collaboration agreement between amylin pharmaceuticals inc and hoechst marion roussel inc amylin-hmr collaboration agreement that did not include stock_options in the pool of costs to be shared pwc identi- fied a joint development agreement between the bio- technology company agraquest inc and rohm haas under which only out-of-pocket costs would be shared pwc identified a cost-sharing agreement between soft- ware companies healtheon corp and beech street corp that expressly excluded_stock options from the pool of expenses to be shared additionally in written comments and again at the date hearing ms hurley offered to provide treasury with more detailed information regarding several agreements involving aea member compa- nies provided that the companies received adequate assur- ances that their proprietary information would not be dis- closed fei submitted model accounting procedures from the council of petroleum accountant societies copas for sharing costs among joint operating_agreement partners in the petroleum industry fei noted that copas recommends that joint_operating_agreements should not allow stock edgar is maintained by the securities_and_exchange_commission sec and is a public and searchable database that provides users with free access to registration statements periodic reports and other forms filed by companies including material contracts that are required_by_law to be attached as exhibits to certain sec forms respondent admits that treasury never had any discussions with the aea member companies regarding the arm’s-length cost-sharing agree- ments that the aea member companies offered to discuss united_states tax_court reports options to be charged against the joint account because they are difficult to accurately value aea softec kpmg and pwc cited the practice of the federal government which regularly enters into cost- reimbursement contracts at arm’s length they noted that federal acquisition regulations prohibit reimbursement of amounts attributable to stock-based compensation aea global and pwc explained that from an economic perspective unrelated parties would not agree to share or reimburse amounts related to stock-based compensation because the value of stock-based compensation is speculative potentially large and completely outside the control of the parties softec provided a detailed economic analysis from economists william baumol and burton malkiel reaching the same conclusion finally the baumol and malkiel analysis concluded that there is no net economic cost to a corporation or its share- holders from the issuance of stock-based compensation simi- larly mr grundfest asserted that a company’s decision to grant options to employees does not change its oper- ating expenses and does not factor into its pricing decisions c final rule regulatory provisions in date treasury issued the final rule the final rule explicitly required parties to qcsas to share stock- based compensation costs see sec_1_482-7 income_tax regs the final rule also added sec_1_482-1 through a income_tax regs to provide that a qcsa produces an arm’s-length result only if the parties’ costs are determined in accordance with the final rule see t d 2003_2_cb_841 the final rule provides two methods for measuring the value of stock-based compensation a default method and an elective method under the default method the costs attrib- utable to stock-based compensation_generally are included as intangible_development_costs upon the exercise of the option and measured by the spread between the option strike_price federal acquisition regulations prohibit contractors from charging the government for stock-based compensation see c f_r sec_31 i altera corp subs v commissioner and the price of the underlying stock id c b pincite under the elective method the costs attributable to stock_options are taken into account in certain cases in accordance with the ‘fair value’ of the option as reported for financial_accounting purposes either as a charge against income or in footnoted disclosures id the elective method however is available only with respect to options on stock that is publicly traded on an established united_states secu- rities market and is issued by a company whose financial statements are prepared in accordance with united_states generally_accepted_accounting_principles for the taxable_year sec_1_482-7 income_tax regs lack of evidence from uncontrolled transactions when it issued the final rule the files maintained by treasury relating to the final rule did not contain any expert opinions empirical data or published or unpublished arti- cles papers surveys or reports supporting a determination that the amounts attributable to stock-based compensation must be included in the cost pool of qcsas to achieve an arm’s-length result those files also did not contain any record that treasury searched any database that could have contained agreements between unrelated parties relating to joint undertakings or the provision of services additionally treasury was unaware of any written contract between unre- lated parties whether in a cost-sharing arrangement or otherwise that required one party to pay or reimburse the other party for amounts attributable to stock-based com- pensation or any evidence of any actual transaction between unrelated parties whether in a cost-sharing arrangement or otherwise in which one party paid or reimbursed the other party for amounts attributable to stock-based compensation response to comments the preamble to the final rule responded to comments that asserted that the proposed amendments to the cost- sharing regulations were inconsistent with the arm’s-length standard in relevant part as follows treasury and the irs continue to believe that requiring stock-based compensation to be taken into account for purposes of qcsas is con- sistent with the legislative intent underlying sec_482 and with the arm’s length standard and therefore with the obligations of the united united_states tax_court reports states under its income_tax treaties and with the oecd transfer_pricing guidelines the legislative_history of the tax_reform_act_of_1986 expressed congress’s intent to respect cost sharing arrangements as con- sistent with the commensurate_with_income_standard and therefore con- sistent with the arm’s length standard if and to the extent that the participants’ shares of income reasonably reflect the actual economic activity undertaken by each see h_r conf_rep t no vol ii at ii-638 in order for the costs incurred by a participant to reasonably reflect its actual economic activity the costs must be determined on a comprehensive basis therefore in order for a qcsa to reach an arm’s length result consistent with legislative intent the qcsa must reflect all relevant costs including such critical elements of cost as the cost of compensating employees for providing services related to the development of the intangibles pursuant to the qcsa treasury and the irs do not believe that there is any basis for distinguishing between stock-based compensation and other forms of compensation in this con- text treasury and the irs do not agree with the comments that assert that taking stock-based compensation into account in the qcsa context would be inconsistent with the arm’s length standard in the absence of evidence that parties at arm’s length take stock-based compensation into account in similar circumstances sec_1_482-1 income_tax regs provides that a controlled_transaction meets the arm’s length standard if the results of the transaction are consistent with the results that would have been realized if uncontrolled taxpayers had engaged in the same transaction under the same circumstances while the results actually realized in similar transactions under similar cir- cumstances ordinarily provide significant evidence in determining whether a controlled_transaction meets the arm’s length standard in the case of qcsas such data may not be available as recognized in the legislative_history of the tax_reform_act_of_1986 there is little if any public data regarding transactions involving high-profit intangibles h_r rep t no pincite- the uncontrolled transactions cited by commentators do not share enough characteristics of qcsas involving the development of high-profit intangibles to establish that parties at arm’s length would not take stock_options into account in the context of an arrangement similar to a qcsa government contractors that are entitled to reimbursement for services on a cost-plus basis under government procurement law assume substantially less entrepre- neurial risk than that assumed by service providers that participate in qcsas and therefore the economic relationship between the parties to such an arrangement is very different from the economic relationship between participants in a qcsa the other agreements highlighted by commentators establish arrangements that differ significantly from qcsas in that they provide for the payment of markups on cost or of non-cost-based service fees to service providers within the arrangement or for the payment of royalties among participants in the arrangement such terms which may have the effect of mitigating the impact of using altera corp subs v commissioner a cost base to be shared or reimbursed that is less than comprehensive would not be permitted by the qcsa regulations the regulations relating to qcsas have as their focus reaching results consistent with what parties at arm’s length generally would do if they entered into cost sharing arrangements for the development of high- profit intangibles these final regulations reflect that at arm’s length the parties to an arrangement that is based on the sharing of costs to develop intangibles in order to obtain the benefit of an independent right to exploit such intangibles would ensure through bargaining that the arrangement reflected all relevant costs including all costs of compen- sating employees for providing services related to the arrangement par- ties dealing at arm’s length in such an arrangement based on the sharing of costs and benefits generally would not distinguish between stock-based compensation and other forms of compensation_for example assume that two parties are negotiating an arrangement similar to a qcsa in order to attempt to develop patentable pharma- ceutical products and that they anticipate that they will benefit equally from their exploitation of such patents in their respective geographic markets assume further that one party is considering the commitment of several employees to perform research with respect to the arrange- ment that party would not agree to commit employees to an arrange- ment that is based on the sharing of costs in order to obtain the benefit of independent exploitation rights unless the other party agrees to reimburse its share of the compensation costs of the employees treasury and the irs believe that if a significant element of that compensation consists of stock-based compensation the party committing employees to the arrangement generally would not agree to do so on terms that ignore the stock-based compensation t d c b pincite the preamble to the final rule responded to comments that asserted that stock-based compensation does not constitute an economic cost or relevant economic cost as follows treasury and the irs continue to believe that requiring stock-based compensation to be taken into account in the context of qcsas is appro- priate the final regulations provide that stock-based compensation must be taken into account in the context of qcsas because such a result is consistent with the arm’s length standard treasury and the irs agree that the disposition of financial reporting issues does not mandate a par- ticular result under these regulations id c b pincite the preamble to the final rule responded to comments that asserted that parties at arm’s length would not share either the exercise spread or grant_date value of stock-based com- pensation because they would produce results that are too speculative or not sufficiently related to the employee serv- ices that are compensated as follows united_states tax_court reports treasury and the irs believe that it is appropriate for regulations to prescribe guidance in this context that is consistent with the arm’s length standard and that also is objective and administrable as long as the measurement method is determined at or before grant_date either of the prescribed measurement methods can be expected to result in an appropriate allocation of costs among qcsa participants and therefore would be consistent with the arm’s length standard id c b pincite finally the preamble to the final rule states that i t has also been determined that apa sec_553 does not apply to these regulations id c b pincite i summary_judgment discussion rule a provides that either party may move for sum- mary judgment upon all or any part of the legal issues in controversy full or partial summary_judgment may be granted only if it is demonstrated that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law see rule b 98_tc_518 aff ’d 17_f3d_965 7th cir we conclude that there is no gen- uine dispute as to any material fact relating to the issue pre- sented by the parties’ cross-motions for partial summary_judgment and that the issue may be decided as a matter of law ii applicable principles of administrative law a notice and comment rulemaking pursuant to apa sec_553 in promulgating regulations through informal rulemaking an agency must publish a notice of proposed rulemaking in the federal_register see apa sec_553 provide interested persons an oppor- tunity to participate in the rule making through submission of written data views or arguments with or without oppor- tunity for oral presentation id subsec c and a fter the notice of proposed rulemaking must include a statement of the time place and nature of public rule making proceedings reference to the legal authority under which the rule is proposed and either the terms or substance of the proposed rule or a description of the subjects and issues involved apa sec_553 altera corp subs v commissioner consideration of the relevant matter presented incor- porate in the rules adopted a concise general statement of their basis and purpose id these requirements do not apply to interpretive rules see id subsec b a or when an agency for good cause finds-and incorporates its findings in the rules issued-that notice and public procedure thereon are impracticable unnecessary or contrary to the public interest id para b generally interpretive rules merely explain preexisting substantive law see 333_f3d_1082 9th cir substantive or legislative rules by contrast create rights impose obligations or effect a change in existing law id stated simply legislative rules unlike interpretive rules have the ‘force of law ’ id quoting am mining cong v mine safety health admin 995_f2d_1106 d c cir see also 441_us_281 a rule has the force of law only if congress has delegated legislative power to the agency and if the agency intended to exercise that power in promulgating the rule am mining cong f 2d pincite citing am postal workers union v usps 707_f2d_548 d c cir the u s court_of_appeals for the ninth circuit to which an appeal in these cases appears to lie absent a stipulation to the contrary see sec_7482 has held that we can infer that an agency intends for a rule to have the force of law in any of the following circumstances when in the absence of the rule there would not be an adequate legislative basis for enforcement action when the agency has explicitly invoked its general legislative authority or when the rule effectively amends a prior legislative rule hemp indus we have previously referred to regulations issued pursuant to specific grants of rulemaking authority as legislative regulations and regulations issued pursuant to treasury’s general rulemaking authority under sec_7805 as interpretive regulations see eg 115_tc_1 because the terms legislative and inter- pretive have different meanings in the administrative law context see 333_f3d_1082 9th cir we will refer to regulations issued pursuant to specific grants of rulemaking au- thority as specific authority regulations and regulations issued pursuant to treasury’s general rulemaking authority under sec_7805 as general authority regulations united_states tax_court reports f 3d pincite citing am mining cong f 2d or effect s a change in existing law or policy d h blattner sons inc v sec’y of labor mine safety health a152_f3d_1102 9th cir alteration in original quoting 704_f2d_1092 9th cir in determining whether a rule is interpretive or legislative we need not accept the agency characterization at face value hemp indus f 3d pincite citing 268_f3d_1149 ndollar_figure 9th cir the notice and comment requirements of apa sec_553 are intended to assist judicial review as well as to provide fair treatment for persons affected by a rule 567_f2d_9 d c cir accordingly there must be an exchange of views information and criti- cism between interested persons and the agency id additionally because the opportunity to comment is mean- ingless unless the agency responds to significant points raised by the public an agency is required to respond to significant comments id pincite however t he failure to respond to comments is significant only insofar as it dem- onstrates that the agency’s decision was not based on a consideration of the relevant factors 689_f3d_776 d c cir quoting 450_f3d_528 d c cir b judicial review of agency decisionmaking-state farm review pursuant to apa sec_706 a court must hold unlaw- ful and set_aside agency action findings and conclusions that the court finds to be arbitrary capricious an abuse_of_discretion or otherwise not in accordance with law a court’s review under this standard is narrow and a court is not to substitute its judgment for that of the agency motor_vehicle mfrs ass’n of the u s v state farm mut auto ins o nly comments which if true raise points relevant to the agency’s decision and which if adopted would require a change in an agency’s pro- posed rule cast doubt on the reasonableness of a position taken by the agency moreover comments which themselves are purely speculative and do not disclose the factual or policy basis on which they rest require no response 567_f2d_9 ndollar_figure d c cir see also am mining cong v epa 965_f2d_759 9th cir citing home box office f 2d pincite n altera corp subs v commissioner co 463_us_29 see also judulang v holder u s ll ll 132_sct_476 401_us_402 abro- gated on other grounds by 430_us_99 however a reviewing court must ensure that the agency engaged in reasoned decisionmaking judulang u s at ll s ct pincite to engage in reasoned decisionmaking the agency must examine the relevant data and articulate a satisfactory explanation for its action including a ‘rational connection between the facts found and the choice made ’ state farm u s pincite quoting 371_us_156 in reviewing an agency action a court must determine whether the decision was based on a consideration of the relevant factors and whether there has been a clear error of judgment id quoting 419_us_281 see also judulang u s at ll s ct pincite normally an agency rule would be arbitrary and capricious if the agency has relied on factors which congress has not intended it to consider entirely failed to consider an important aspect of the problem offered an explanation for its decision that runs counter to the evidence before the agency or is so implau- sible that it could not be ascribed to a difference in view or the product of agency expertise state farm u s pincite in providing a reasoned explanation for agency action that departs from an agency’s prior position the agency must dis- play awareness that it is changing position fcc v fox television stations inc 556_us_502 citing 418_us_683 however the agency need not demonstrate that the reasons for the new policy are better than the reasons for the old one id in examining an agency’s explanation for issuing a rule a reviewing court ‘may not supply a reasoned basis for the agency’s action that the agency itself has not given ’ state farm u s pincite quoting 332_us_194 see also 136_tc_373 ndollar_figure simi- larly when an agency relie s on multiple rationales and has not done so in the alternative and a reviewing court conclude s that at least one of the rationales is defi- united_states tax_court reports cient 468_f3d_831 d c cir citing 988_f2d_146 d c cir and 823_f2d_630 d c cir the court cannot sustain the agency action on the basis of the sufficient rationale unless the court is certain that the agency would have taken the same action even absent the flawed rationale id however the reviewing court must uphold a decision of less than ideal clarity if the agency’s path may reasonably be dis- cerned state farm u s pincite quoting bowman transp u s pincite c judicial review of agency statutory construction- chevron review a court reviews an agency’s authoritative construction of a statute under the two-step test first articulated in 467_us_837 see 562_us_44 in mayo found the supreme court clarified that both specific authority regu- lations and general authority regulations are to be accorded chevron_deference see id under chevron step applying the ordinary tools of statutory construction city of arlington v fcc u s ll ll 133_sct_1863 a court must deter- mine whether congress has directly spoken to the precise question at issue if the intent of congress is clear that is the end of the matter for the court as well as the agency must give effect to the unambiguously expressed intent of congress chevron u s pincite under chevron step a court must defer to the agency’s authoritative the supreme court explained that chevron_deference is appropriate ‘when it appears that congress delegated authority to the agency generally to make rules carrying the force of law and that the agency interpretation claiming deference was promulgated in the exercise of that authority ’ 562_us_44 quoting 533_us_218 the supreme court concluded that when treasury issues general authority regulations after full notice and comment procedures these con- ditions are met and those regulations are therefore entitled to chevron def- erence see id pincite altera corp subs v commissioner interpretation of an ambiguous statute unless it is ‘arbitrary or capricious in substance or manifestly contrary to the statute ’ mayo found u s pincite quoting 541_us_232 see also judulang u s at ll s ct pincite n chevron_deference applies even where an agency adopts a construction that conflicts with a prior judicial construction of the statute see 545_us_967 however if a precedential case holds that a statute unambiguously expresses a congressional intent that is contrary to the agency’s construction of the statute the prior judicial construction controls see id see also united_states v home concrete supply llc u s ll ll 132_sct_1836 d harmless error apa sec_706 instructs reviewing courts to take due account of the rule_of prejudicial error see also 551_us_644 in administrative law as in federal civil and criminal litigation there is a harmless error rule quoting 362_f3d_786 d c cir this rule reflects the notion that i f the agency’s mistake did not affect the outcome if it did not prejudice the petitioner it would be senseless to vacate the agency action pdk labs f 3d pincite iii preliminary administrative law issues the parties disagree whether the final rule is a legislative rule or an interpretive rule the parties also disagree regarding the standard of review that we should apply we therefore address these issues before considering the validity of the final rule a apa sec_553 applies to the final rule petitioner contends that the final rule is a legislative rule under apa sec_553 and is therefore subject_to the notice and comment requirements of apa sec_553 because if valid it would have the force of law alternatively petitioner con- tends that if the final rule were an interpretive rule it would not have the force and effect of law shalala v guernsey united_states tax_court reports mem’l hosp 514_us_87 and therefore the final rule would not be binding on this court respondent agrees that the final rule has the force of law but disagrees with petitioner’s contention that it is a legislative rule however respondent declined to argue this issue on brief or at oral argument instead respondent contends that we need not decide this issue because treasury complied with the notice and com- ment requirements however petitioner contends that treasury failed to adequately explain the basis of the final rule and treasury’s obligation to explain the basis of the final rule depends at least in part on its being a legislative rule subject_to the notice and comment requirements of apa sec_553 see apa sec_553 cf internal_revenue_manual pt date m ost irs treasury regulations will be interpretative regulations because they fill gaps in legislation or have a prior existence in the law id pt in the explanation of provisions section the drafting team should describe the substantive provi- sions of the regulation in clear concise plain language it is not necessary to justify the rules that are being proposed or adopted or alternatives that were consid- ered petitioner also contends that treasury failed to respond to significant comments and treasury’s obligation to respond to significant comments is derived at least in part from the notice and comment requirements of apa sec_553 see home box office f 2d pincite moreover we cannot avoid this issue because petitioner alternatively con- tends that the final rule would not bind this court if it were an interpretive rule consequently we will decide this issue pursuant to sec_7805 the secretary is authorized to prescribe all needful rules and regulations for the enforce- ment of the code such regulations carry the force of law and the code imposes penalties for failing to follow them see eg sec_6662 we therefore conclude that con- gress has delegated legislative power to treasury am mining cong f 2d pincite we further conclude that treasury intended for the final rule to have the force of law for the following reasons the the current version of internal_revenue_manual pt date omits the second sentence altera corp subs v commissioner parties stipulated-and we agree see xilinx inc v commis- sioner t c 37-that the adjustments to petitioner’s income can be sustained only on the basis of the final rule see hemp indus f 3d pincite and in promulgating the final rule treasury invoked its general legislative rule- making authority under sec_7805 see id the final rule is therefore a legislative rule see am mining cong f 2d pincite because it is a legislative rule and treasury did not find for good cause that notice and comment were impracticable unnecessary or contrary to the public interest see apa sec_553 and b apa sec_553 applies to the final rule we must therefore also consider whether treasury satisfied its obligations under apa sec_553 and c in issuing the final rule b the final rule must satisfy state farm’s reasoned decisionmaking standard petitioner contends that we should review the final rule under state farm respondent contends that we should review the final rule under chevron for the reasons that fol- low we conclude that-regardless of the ultimate standard of review-the final rule must satisfy state farm’s reasoned decisionmaking standard respondent contends that state farm review is not appro- priate because the interpretation and implementation of sec_482 do not require empirical analysis similarly respondent repeatedly argues that sec_482 does not require allocations to be made with reference to uncontrolled party conduct but t he purpose of sec_482 is to place a controlled_taxpayer on a tax parity with an uncontrolled taxpayer by determining according to the standard of an uncontrolled taxpayer the true_taxable_income from the property and business of a controlled_taxpayer the standard to be applied in every case is that of an uncon- trolled taxpayer dealing at arm’s length with another uncon- trolled taxpayer 405_us_394 quoting sec_1_482-1 income_tax regs accord sec_1_482-1 b income_tax regs treasury_department technical expla- nation of the u s -u k income_tax convention art treasury_department technical explanation of the united_states tax_court reports u s -ir income_tax convention and protocol art tax_treaties cch para at big_number treasury_department technical explanation of the u s model_income_tax_convention art for these reasons we have previously stated that the determination under sec_482 is essen- tially and intensely factual 94_tc_397 sec_1_482-1 income_tax regs provides that i n determining the true_taxable_income of a controlled_taxpayer the standard to be applied in every case is that of a taxpayer dealing at arm’s length with an uncontrolled taxpayer in xilinx inc v commissioner t c pincite we held that the arm’s-length standard always requires an analysis of what unrelated entities do under comparable circumstances similarly in promulgating the final rule treasury explicitly considered whether unrelated parties would share stock- based compensation costs in the context of a qcsa see t d c b pincite treasury and the irs believe that if a significant element of that compensation consists of stock-based compensation the party committing employees to the arrangement generally would not agree to do so on terms that ignore the stock-based compensation treasury necessarily decided an empirical question when it concluded that the final rule was consistent with the arm’s-length standard respondent counters that treasury should be permitted to issue regulations modifying-or even abandoning-the arm’s- length standard but the preamble to the final rule does not justify the final rule on the basis of any modification or abandonment of the arm’s-length standard and respondent concedes that the purpose of sec_482 is to achieve tax parity the preamble also did not dismiss any of the evi- for example the preamble does not say that controlled transactions can never be comparable to uncontrolled transactions because related and unrelated parties always occupy materially different circumstances cf xilinx inc v commissioner f 3d pincite fisher j concurring the commissioner contends that analyzing comparable transactions is unhelpful in situations where related and unrelated parties always occupy materially different circumstances the preamble states that treasury and the irs do not agree with the comments that assert that taking stock-based compensation into account in the qcsa context would be inconsistent with the arm’s length standard altera corp subs v commissioner dence submitted by commentators regarding unrelated party conduct as addressing an irrelevant or inconsequential factor see id c b pincite we therefore need not decide whether under brand x u s pincite treasury would be free to modify or abandon the arm’s- length standard because it has not done so here see chenery corp u s pincite carpenter family invs llc v commissioner t c pincite n the validity of the final rule therefore turns on whether treasury reasonably concluded see state farm u s pincite that it is consistent with the arm’s-length standard and that is necessarily an empirical determination the reason- ableness of treasury’s conclusion in no way depends on its interpretation of sec_482 or any other statute as the supreme court recently articulated state farm review is the more apt analytic framework where the challenged regulation does not rely on an agency’s interpretation of a statute judulang u s at ll n s ct pincite nevertheless respondent contends that we should not review the final rule under state farm because the supreme court has never and this court has rarely reviewed treasury regulations under state farm however respondent concedes that treasury is subject_to the apa and respondent has not advanced any justification for exempting treasury regulations from state farm review the supreme court has stated that i n the absence of such justification we are not inclined to carve out an approach to administra- tive review good for tax law only to the contrary we have expressly ‘ r ecogniz ed the importance of maintaining a uni- form approach to judicial review of administrative action ’ mayo found u s pincite quoting 527_us_150 alteration in original see also 681_f3d_1313 fed cir invalidating the associated-property rule in sec_1_263a-11 income_tax regs under state farm in the absence of evidence that parties at arm’s length take stock-based compensation into account in similar circumstances t d 2003_2_cb_841 however the preamble never suggests that the final rule could be consistent with the arm’s-length standard if evidence showed that unrelated parties would not share stock-based compensation costs or that an evidentiary inquiry was unnecessary see id c b pincite united_states tax_court reports ultimately however whether state farm or chevron sup- plies the standard of review is immaterial because chevron step incorporates the reasoned decisionmaking standard of state farm see judulang u s at ll n s ct pincite stating that under either standard the analysis would be the same because under chevron step two we ask whether an agency interpretation is ‘arbitrary or capricious in substance’ quoting mayo found u s pincite 766_f3d_1106 n 9th cir citing judulang u s at ll n s ct pincite 738_f3d_397 d c cir citing judulang u s at ll n s ct pincite because the validity of the final rule turns on whether treasury reasonably concluded that it is consistent with the arm’s-length standard the final rule must-in any event- satisfy state farm’s reasoned decisionmaking standard accordingly we will examine whether the final rule satisfies that standard without deciding whether chevron or state farm provides the ultimate standard of review iv whether the final rule satisfies state farm’s reasoned decisionmaking standard petitioner contends that the final rule is invalid because a it lacks a basis in fact b treasury failed to rationally connect the choice it made with the facts it found c treasury failed to respond to significant comments and d the final rule is contrary to the evidence before treasury respondent disagrees a the final rule lacks a basis in fact petitioner contends that the final rule lacks a basis in fact because treasury issued the final rule without any evidence that unrelated parties would ever agree to share stock-based compensation costs respondent contends that treasury did not rely solely on its belief that unrelated parties entering into qcsas would generally share stock-based com- pensation costs but also on the commensurate-with-income standard and treasury was sufficiently experienced with cost-sharing agreements to conclude that unrelated parties the parties agree that sec_482 is ambiguous these cases would there- fore be resolved at chevron step altera corp subs v commissioner entering into qcsas would generally share stock-based com- pensation costs the commensurate-with-income standard cannot jus- tify the final rule for intended to work consistently with although treasury referred to the commensurate-with- income standard in the preamble to the final rule it relied on its belief that the final rule was required by-or was at least consistent with-the arm’s-length standard in xilinx inc v commissioner t c pincite we concluded that congress never intended for the commensurate-with-income standard to supplant the arm’s-length standard in the white paper treasury and the irs similarly concluded that commensurate-with-income congress standard the arm’s-length standard see notice_88_123 1988_2_cb_458 treasury has since repeatedly reinforced this conclusion in technical explanations to numerous income_tax treaties see eg treasury_department technical explanation of the u s -u k income_tax convention art tax_treaties cch para big_number at big_number big_number treasury depart- ment technical explanation of the u s -ir income_tax convention and protocol tax_treaties cch para at big_number treasury_department technical explanation of the u s model_income_tax_convention art tax_treaties the in its response to comments asserting that stock-based compensation does not constitute an economic cost to the issuing_corporation treasury appears to have relied exclusively on the arm’s-length standard see t d c b pincite treasury and the irs continue to believe that requiring stock-based compensation to be taken into account in the context of qcsas is appropriate the final regulations provide that stock-based compensation must be taken into account in the context of qcsas because such a result is consistent with the arm’s length standard a tax_treaty is negotiated by the united_states with the active par- ticipation of the treasury the treasury’s reading of the treaty is ‘entitled to great weight ’ xilinx inc v commissioner f 3d pincite7 noonan j quoting 489_us_353 aff ’g 125_tc_37 therefore e ven if the treaty and the technical explanation should be held not to operate as law trumping the hapless final rule treaty and explanation act as guides they tell us what the treasury had in mind 567_f3d_482 9th cir noonan j dissenting rev’g and remanding 125_tc_37 withdrawn 592_f3d_1017 9th cir in issuing the final rule united_states tax_court reports cch para at big_number big_number the preamble to the final rule does not indicate that treasury intended to abandon this conclusion and we conclude that it did not moreover because treasury did not rely exclusively on the commensurate-with-income standard we cannot sustain the final rule solely on that basis if we decide that treasury’s reliance on the arm’s-length standard in issuing the final rule was unreasonable see chenery corp u s pincite nat’l fuel gas supply f 3d pincite citing allied-signal f 2d pincite and consol edison f 2d pincite- accordingly the commensurate-with-income standard as interpreted by treasury cannot provide a sufficient basis for the final rule treasury’s unsupported assertion cannot justify the final rule a court will generally not override an agency’s reasoned judgment about what conclusions to draw from technical evi- dence or how to adjudicate between rival scientific or eco- nomic theories 437_f3d_75 d c cir however where an agency has articulated no rea- soned basis for its decision-where its action is founded on unsupported assertions or unstated inferences- a court will not ‘abdicate the judicial duty carefully to review the record to ascertain that the agency has made a reasoned decision based on reasonable extrapolations from some reli- able evidence ’ id quoting am mining cong v epa 907_f2d_1179 d c cir respondent concedes that in adopting the final rule treasury took the position that it was not obligated to engage in fact finding or to follow evidence gathering proce- dures the files maintained by treasury relating to the final rule did not contain any empirical or other evidence supporting treasury’s belief that unrelated parties entering into qcsas would generally share stock-based compensation even were we to conclude that treasury intended to adopt a more ex- pansive understanding of the commensurate-with-income standard we would be unable to sustain the final rule on that basis because treasury never acknowledged that it was changing its position see fcc v fox tele- vision stations inc 556_us_502 citing 418_us_683 altera corp subs v commissioner costs the files maintained by treasury relating to the final rule did not have any record that treasury searched any database that could have contained agreements between unrelated parties and treasury was unaware of any writ- ten agreement-or of any transaction-between unrelated parties that required one party to pay or reimburse the other party for amounts attributable to stock-based compensa- tion the preamble to the final rule offered only treasury’s belief that unrelated parties entering into qcsas would gen- erally share stock-based compensation costs specifically the preamble to the final rule states that in the context of a hypothetical qcsa between unrelated parties to develop patentable pharmaceutical products treasury and the irs believe that if a significant element of that compensation consists of stock-based compensation the party committing employees to the arrangement generally would not agree to do so on terms that ignore the stock-based compensation t d c b pincite treasury however failed to provide a reasoned basis for reaching this conclusion from any evidence in the administrative record see tripoli rock- etry f 3d pincite indeed every indication in the record points the other way state farm u s pincite internal quotation omitted see infra part iv c respondent defends treasury’s failure to provide a rea- soned basis for its conclusion from any evidence in the administrative record on the notion that t here are some propositions for which scant empirical evidence can be mar- shaled see fox television u s pincite this may be true regarding certain propositions see id the harmful effect of broadcast profanity on children is one of them but we do not agree that the belief that unrelated parties would share stock-based compensation costs in the context of a qcsa is one of them first commentators submitted signifi- cant evidence regarding this proposition see infra part iv c treasury’s failure to conduct any factfinding before issuing the final rule is also evident in the preamble to the final rule see t d c b pincite while the results actually realized in similar transactions under similar circumstances ordinarily provide significant evidence in de- termining whether a controlled_transaction meets the arm’s length stand- ard in the case of qcsas such data may not be available emphasis added united_states tax_court reports second we were able to reach a definitive factual determina- tion on the basis of significant evidence regarding this very proposition in xilinx see xilinx inc v commissioner t c pincite third treasury could not have rationally con- cluded that this is a proposition for which scant empirical evidence can be marshaled see fox television u s pincite without attempting to marshal empirical evidence in the first instance which respondent concedes it did not do relying on 697_f3d_767 9th cir respondent further contends that we must defer to treas- ury’s expertise with respect to whether the parties operating at arm’s length would share stock-based compensation at issue in peck was a regulation issued by the bureau of prisons that denied early release to inmates with a felony conviction for certain enumerated offenses in issuing the regulation the bureau of prisons expressly relied on its ‘correctional experience’ in determining which offenses warrant preclusion from early release but did not disclose any statistical studies to support its conclusions see id pincite quoting fed reg date the u s court_of_appeals for the ninth circuit rejected an inmate’s argument that the bureau of prisons violated the apa in issuing this regulation because it did not develop statistical evidence to support its conclusions see id pincite the court_of_appeals reasoned that the bureau of prisons was entitled to rely on its experience and the apa did not require it to develop statistical evidence to support its conclusions see id citing 628_f3d_1059 9th cir respondent’s reliance on peck is misplaced first in peck the bureau of prisons relied on its extensive correctional experience in determining which offenses warrant preclusion from early release here by contrast treasury admits that it had no knowledge of any transactions in which parties operating at arm’s length shared stock-based compensation second the preamble to the regulation at issue in peck expressly relied on the bureau of prisons’ extensive hands- on correctional experience here by contrast the preamble to the final rule does not rely on treasury’s experience as a party to arm’s-length cost-sharing agreements-or even on any experience treasury may have had in examining the arm’s-length cost-sharing agreements of taxpayers it regu- altera corp subs v commissioner lates indeed the preamble to the final rule all but dis- claimed treasury’s reliance on any such experience third the administrative record for the regulation at issue in peck contained no evidence contradicting the bureau of prisons’ correctional experience here by contrast com- mentators introduced significant evidence showing that par- ties operating at arm’s length would not share stock-based compensation see infra part iv c peck does not support the contention that an agency can rely on unsupported assertions in the face of significant contrary evidence in the administra- tive record we conclude that by failing to engage in any fact finding treasury failed to examine the relevant data state farm u s pincite and treasury failed to support its belief that unrelated parties would share stock-based com- pensation costs in the context of a qcsa with any evidence in the record accordingly the final rule lacks a basis in fact b treasury failed to rationally connect the choice it made with the facts it found petitioner contends that the preamble to the final rule fails to rationally connect the choice that treasury made in issuing a uniform final rule with the facts on which it pur- ported to rely see id the preamble to the final rule indicates that treasury relied on its belief that unrelated parties entering into qcsas to develop high-profit intangi- bles would share stock-based compensation if the stock- based compensation was a significant element of the com- pensation t d c b pincite however peti- tioner alleges and respondent does not dispute that many qcsas do not deal with high-profit intangibles and stock-based compensation is often not a significant ele- ment of the compensation of the employees of taxpayers that enter into qcsas yet the final rule does not distinguish between qcsas to develop high-profit intangibles in which stock-based compensation was a significant element of the compensation and qcsas in which these elements are not present petitioner contends-and we agree-that the pre- amble’s explanation for treasury’s decision is therefore inad- equate see state farm u s pincite indeed respondent does not directly refute petitioner’s contention instead respondent defends the final rule’ sec_145 united_states tax_court reports inflexibility by arguing that the final rule is reasonable because it eases administrative burdens improving administrability can be a reasonable basis for agency action see mayo found u s pincite treasury reasonably concluded that its full-time_employee rule would ‘improve administrability ’ quoting t d 2005_1_cb_261 however treasury failed to give this-or any other-explanation for treating all qcsas identically in the preamble to the final rule cf id and we cannot reason- ably discern see state farm u s pincite that this was treasury’s rationale for adopting a uniform final rule because the administrative benefits of a uniform final rule are entirely speculative moreover even if we could discern that this was treasury’s intent we would be unable to sustain the final rule on that basis because treasury did not disclose its factual findings and we would therefore be unable to evaluate whether treasury reasonably concluded that the purported adminis- trative benefits of a uniform final rule can justify erroneously allocating income in some of those cases we therefore con- clude that by treating all qcsas identically treasury failed to articulate a rational connection between the facts found respondent also argues that petitioner cannot complain if the final rule sometimes produces results that are inconsistent with the arm’s- length standard because the qcsa regime provides an elective assured treatment however treasury rejected commentators’ suggestion to issue the final rule as a safe_harbor see t d c b pincite and we conclude that petitioner has not forfeited its right to challenge the va- lidity of the final rule because it chose to structure the r d cost-sharing agreement as a qcsa the preamble to the final rule discusses administrability only with re- spect to treasury’s selection of the exercise spread method and the elective grant_date method as the only available valuation methods see t d c b pincite we also note that unlike the statutory provision at issue in mayo found sec_482 purports only to empower the secretary to allocate income among controlled entities but not to directly govern taxpayer conduct see sec_1_482-1 income_tax regs if necessary to reflect an arm’s length result a controlled_taxpayer may report the results of its con- trolled transactions based upon prices different from those actually charged emphasis added it is accordingly unclear whether admin- istrability concerns are relevant in the context of sec_482 however be- cause we cannot reasonably discern that treasury relied on administra- bility concerns here we need not resolve this question altera corp subs v commissioner and the choice made state farm u s pincite quoting burlington truck lines u s pincite c treasury failed to respond to significant comments petitioner contends that treasury failed to respond to significant commentators respondent contends that treasury was not persuaded by the submitted comments submitted comments by several commentators informed treasury that they knew of no evidence of any transaction between unrelated parties that required one party to reimburse the other party for amounts attributable to stock-based compensation addition- ally aea informed treasury that a survey of its member companies’ arm’s-length codevelopment and joint_venture agreements found none in which the parties agreed to share stock-based compensation costs we found similar evidence to be relevant in xilinx see xilinx inc v commissioner t c pincite treasury never directly responded to this evi- dence instead treasury reasoned that the final rule would not be inconsistent with the arm’s-length standard in the absence of evidence that unrelated parties share stock-based compensation costs because relevant data may not be avail- able see t d c b pincite treasury’s response however in no way refutes the commentators’ evidence that unrelated parties never share such compensation aea and pwc further represented to treasury that they conducted multiple searches of the edgar system and found no cost-sharing agreements between unrelated parties in which the parties agreed to share either the exercise spread or grant_date value of stock-based compensation treasury never responded to this evidence several commentators identified arm’s-length agreements in which stock-based compensation was not shared or reimbursed treasury responded to these comments by stating that t he uncontrolled transactions cited by com- mentators do not share enough characteristics of qcsas involving the development of high-profit intangibles to estab- lish that parties at arm’s length would not take stock_options into account in the context of an arrangement similar to a qcsa id in particular treasury stated that united_states tax_court reports t he other agreements highlighted by commentators establish arrange- ments that differ significantly from qcsas in that they provide for the payment of markups on cost or of non-cost-based service fees to service providers within the arrangement or for the payment of royalties among participants in the arrangement such terms which may have the effect of mitigating the impact of using a cost base to be shared or reimbursed that is less than comprehensive would not be permitted by the qcsa regulations id however the amylin-hmr collaboration agreement that aea identified and pwc submitted did not provide for the pay- ment of markups on cost or of non-cost-based service fees to service providers within the arrangement or for the payment of royalties among participants in the arrangement id respondent contends that the amylin-hmr collaboration agreement is not comparable to a qcsa for other reasons but treasury failed to identify those reasons in the preamble to the final rule see chenery corp u s pincite car- penter family invs llc v commissioner t c pincite n more significantly treasury did not explain why identical transactions are necessary to prove whether unre- lated parties would share stock-based compensation costs in the context of a qcsa in xilinx inc v commissioner t c pincite we found that unrelated parties would not share the exercise spread or grant_date value of stock-based compensation and in doing so we did not rely on trans- actions that were identical or substantially_similar to qcsas rather we relied on the behavior of uncontrolled parties in comparable business transactions as well as on other evi- dence see id fei provided model accounting procedures from copas that recommended against sharing stock-based compensation because it is difficult to value treasury never responded to this evidence the amylin-hmr collaboration agreement also would permit the shar- ing of stock-based compensation based on the intrinsic value method under which options issued in-the-money would be recognized as an ex- pense however the treatment of in-the-money stock_options is not at issue here and the final rule explicitly rejected the use of the intrinsic value method see t d c b pincite treasury appears to require a similar approach in analyzing com- parability under the sec_482 regulations see sec_1_482-1 income_tax regs altera corp subs v commissioner aea softec kpmg and pwc cited regulations that pro- hibit contractors from charging the federal government for stock-based compensation treasury responded to this evi- dence by stating that g overnment contractors that are entitled to reimbursement for services on a cost-plus basis under government procurement law assume substantially less entrepreneurial risk than that assumed by service pro- viders that participate in qcsas see t d c b pincite however this distinction rings hollow in the face of other evidence submitted by commentators that showed that even parties to agreements in which the parties assume considerable entrepreneurial risk do not share stock-based compensation costs aea global and pwc explained that from an economic perspective unrelated parties would be unwilling to share stock-based compensation costs because the value of stock- based compensation is speculative potentially large and completely outside the control of the parties softec sub- mitted baumol and malkiel’s detailed economic analysis reaching the same conclusion we found similar evidence to be relevant in xilinx see xilinx inc v commissioner t c pincite treasury never directly responded to this evi- dence instead treasury construed these comments as objec- tions to treasury’s selection of the exercise spread method and the grant_date method as the only available valuation methods see t d c b pincite treasury responded that these methods are consistent with the arm’s- length standard and are administrable see id treasury however never explained how these methods could be con- sistent with the arm’s-length standard if unrelated parties would not share them or why unrelated parties would share stock-based compensation costs in any other way the baumol and malkiel analysis also concluded that there is no net economic cost to a corporation or its shareholders from the issuance of stock-based compensation treasury identified this evidence in the preamble to the final rule but did not directly respond to it see id c b pincite instead the preamble states that t he final regulations pro- vide that stock-based compensation must be taken into account in the context of qcsas because such a result is con- sistent with the arm’s length standard id treasury how- ever never explained why unrelated parties would share united_states tax_court reports stock-based compensation costs-or how the commensurate- with-income standard could justify the final rule-if stock- based compensation is not an economic cost to the issuing_corporation or its shareholders mr grundfest informed treasury that companies do not factor stock-based compensation into their pricing decisions we found similar evidence to be relevant in xilinx see xilinx inc v commissioner t c pincite treasury never responded to this evidence indeed treasury failed to respond directly to any of the evidence that unrelated parties would not share stock-based compensation costs other than by asserting that the trans- actions cited by the commentators did not share enough characteristics of qcsas involving the development of high- profit intangibles to be relevant t d c b pincite this was a mere assertion treasury offered no analysis addressing the extent of the supposed differences or explaining why any differences make the cited transactions irrelevant or unpersuasive by contrast in xilinx we exam- ined a broad array of evidence to determine whether unre- lated parties would share such costs see xilinx inc v commissioner t c pincite tellingly respondent does not even attempt to explain why treasury failed to address similar evidence in the preamble to the final rule although treasury’s failure to respond to an isolated com- ment or two would probably not be fatal to the final rule treasury’s failure to meaningfully respond to numerous rel- evant and significant comments certainly is see home box office f 2d pincite meaningful judicial review and fair treatment of affected persons require an exchange of views information and criticism between interested persons and the agency id pincite treasury’s failure to adequately respond to commentators frustrates our review of the final rule and was prejudicial to affected entities respondent contends that the final rule is consistent with the com- mensurate-with-income standard because stock-based compensation is eco- nomic activity even if it is not an economic cost however treasury never made this distinction in the preamble to the final rule see 332_us_194 136_tc_373 ndollar_figure and it did not explain why unre- lated parties would share items that are not economic costs altera corp subs v commissioner d the final rule is contrary to the evidence before treasury petitioner contends that the final rule is contrary to the evidence before treasury when it issued the final rule we agree we have already discussed treasury’s failure to cite any evidence supporting its belief that unrelated parties to qcsas would share stock-based compensation costs see supra part iv a the significant evidence submitted by com- mentators showing that unrelated parties to qcsas would not share stock-based compensation costs see supra part iv c and treasury’s failure to respond to much of the sub- mitted evidence see id significantly treasury never said that it found any of the submitted evidence incredible treasury also seemed to accept the commentators’ economic analyses which con- cluded that-and explained why-unrelated parties to a qcsa would be unwilling to share the exercise spread or grant_date value of stock-based compensation finally respondent has not identified any evidence in the administra- tive record that supports treasury’s belief that unrelated parties to qcsas would generally share stock-based com- pensation costs although we are mindful that a court is not to substitute its judgment for that of the agency state farm u s pincite we conclude that treasury’s explanation for its decision runs counter to the evidence before it see id v harmless error respondent contends that pursuant to the harmless error rule_of apa sec_706 any deficiencies in treasury’s reasoning should not invalidate the final rule because treasury had sufficient alternative reasons for adopting the final rule and in the years following treasury’s adoption of the final rule the financial_accounting standards board fasb the inter- national accounting standards board iasb and the organisation for economic cooperation and development united_states tax_court reports oecd have adopted policy positions that concur with treasury’s a alternative reasons for adopting the final rule although the preamble refers to the commensurate-with- income standard we have already concluded that treasury never indicated that it was prepared to independently rely on the commensurate-with-income standard-or any other rea- son-as a basis for adopting the final rule see supra parts iii b and iv a moreover because the arm’s-length standard is incorporated into numerous income_tax treaties see eg u s -u k income_tax convention art u s model_income_tax_convention art treasury depart- ment technical explanation of the u s -u k income_tax convention art tax_treaties cch para big_number at big_number big_number treasury_department technical expla- nation of the u s model_income_tax_convention art tax_treaties cch para at big_number big_number respondent cannot reasonably contend that treasury would have clearly adopted the final rule had it concluded that the final rule conflicted with that standard see pdk labs f 3d pincite in the oecd published a report on the impact of employee stock_options on transfer_pricing that start ed with the premise that employee stock_options are remuneration oecd employee stock_option plans im- pact on transfer_pricing in however the oecd published a policy study that again started with the same premise but recognized that the arm’s-length standard required more analysis see oecd the taxation of employee stock_options tax policy studies no pincite of course whether in-kind remuneration including stock_options should be taken into account in any particular case depends on a determination of what independent parties acting at arm’s length would do in the facts and cir- cumstances of that case each of the policy positions that respondent now contends support the final rule was published after treasury promulgated the final rule see eg statement of financial_accounting standards no account- ing for stock-based compensation revised share-based payment international financial reporting standard no share-based payment_date oecd employee stock_option plans impact on transfer_pricing see also oecd the taxation of employee stock_options oecd tax policy studies no altera corp subs v commissioner b settled policy respondent’s argument that the policy debate underlying the final rule has long been settled is irrelevant and mis- apprehends the role of this court under state farm it is irrelevant because treasury expressly disavowed reliance on financial reporting standards when it issued the final rule see t d c b pincite treasury and the irs agree that the disposition of financial reporting issues does not mandate a particular result under these regulations and the policy positions to which respondent refers did not exist and were therefore unavailable to treasury when it issued the final rule see chenery corp u s pincite car- penter family invs llc v commissioner t c pincite n respondent’s argument misapprehends the role of this court because under state farm our role is not to decide whether the final rule is good policy-it is simply to ensur e that treasury engaged in reasoned decision- making judulang u s at ll s ct pincite because it is not clear that treasury would have adopted the final rule had it concluded that the final rule is incon- sistent with the arm’s-length standard the harmless error rule is inapplicable vi conclusion because the final rule lacks a basis in fact treasury failed to rationally connect the choice it made with the facts found treasury failed to respond to significant comments when it issued the final rule and treasury’s conclusion that the final rule is consistent with the arm’s-length standard is contrary to all of the evidence before it we conclude that the final rule fails to satisfy state farm’s reasoned decisionmaking standard and therefore is invalid see apa sec_706 because we conclude that the final rule fails to satisfy state farm’s reasoned decisionmaking standard the final rule would be invalid even if we were to conclude that chevron supplies the ultimate standard of re- view see supra part iii b the analysis under chevron would proceed as follows the parties agree that sec_482 is ambiguous we would therefore proceed to chevron step under chevron step we would conclude the final rule is invalid because it is arbitrary or capricious in substance judulang v holder u s ll ll n 132_sct_476 quoting mayo found u s pincite and therefore cannot be justified continued united_states tax_court reports state farm u s pincite indeed treasury’s ipse dixit conclusion coupled with its failure to respond to contrary arguments resting on solid data epitomizes arbitrary and capricious decisionmaking 117_f3d_555 d c cir by reason of the above respondent erred in making the sec_482 allocations at issue and petitioner is therefore enti- tled to partial summary_judgment we will grant petitioner’s motion and deny respondent’s motion we have considered the parties’ remaining arguments and to the extent not discussed above conclude those arguments are irrelevant moot or without merit to reflect the foregoing an appropriate order will be issued reviewed by the court thornton colvin halpern foley vasquez gale goeke holmes paris kerrigan buch lauber nega and ashford jj agree with this opinion of the court morrison and pugh jj did not participate in the consid- eration of this opinion f as being a reasonable interpretation of what sec_482 requires
